BARDGETT, Judge,
dissenting.
I respectfully dissent. This case calls for an interpretation of a taxing statute of this state in which the taxpayer, Union Electric, seeks a refund under claim of exemption from sales taxes pursuant to sec. 144.030.-3(11), RSMo 1969, which exempts from Missouri sales tax: “Electrical energy used in the actual primary manufacture, processing, compounding, mining or producing of a product, or electrical energy used in the actual secondary processing or fabricating of the product, if the total cost of electrical energy so used exceeds ten percent of the total cost of production, either primary or secondary, exclusive of the cost of electrical energy so used”.
As noted the principal opinion, a statute providing a tax exemption is to be strictly construed against the party claiming the exemption.
I do not agree with the paraphrasing of the statute in question as set forth in the principal opinion as I believe that the paraphrasing inserts words into and leaves words out of the statute and thereby alters the meaning of it.
In my opinion, the clear intent of the statute was to include within the ambit of the exemption a variety of industrial activities conducted by any given company. The use of the word “or” was for the purpose of making clear that a company, in order to avail itself of this exemption, need not be engaged in all of the activities described in the statute but the company’s activities could encompass one or two but not all of them and the company would still be entitled to the exemption. However, I do not believe that this statute is subject to the construction which allows a company to have the exemption by simply administratively separating one of its activities from another. The subsection in issue here became part of the statute in 1967 and there has been no showing that the contemporaneous interpretation of this statute ever allowed this exemption to apply in the manner set forth in the principal opinion.
In other words, I think the disjunctive word “or” was used here so as to include more companies within the ambit of the exemption than would have been included had the conjunctive word “and” been employed, but I do not believe that the legislature intended that a company whose total cost of electrical energy used in the “primary manufacture, processing, compounding, mining or producing of a product, or electrical energy used in the actual secondary processing or fabricating of the product, if the total cost of electrical energy so used exceeds ten percent of the total cost of production, either primary or secondary, exclusive of the cost of electrical energy so used”, would be entitled to obtain the exemption provided for in this section by utilizing as “its total cost of production” a cost factor that applied to only one of the total production activities, such as mining. I believe that the meaning of the term “total cost of production” means the cost involved in the company’s activities from getting the ore out of the ground to the state of the product, whatever it may be, when it leaves that company.
For the foregoing reasons, I dissent and would affirm the judgment of the circuit court.